DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The following typographical errors are present in the specification that require correction:
“Some legacy devices may include oxide oscillators positioned in the plain of the substrate” ([0020], should be “plane”).’
“Additionally or alternatively, the variably resistive element 245 may be a conductive bride filament material” ([0031], should be “bridge”).
“or a conductive bride” filament material ([0071], should be “bridge”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukla et al. (“Computing with Coupling Relaxation Oscillators”, hereinafter “Shukla”).

Claim 17: Shukla discloses a structure (Fig.4a), comprising:
a substrate having a surface (TiO2 substrate; see Fig.4a);
a first column perpendicular to the surface (a first terminal of the first oscillator, which is in a “column” form an perpendicular to the surface of the substrate; see annotated Fig.4a) and electrically coupled with an averager circuit (indirectly from the VO2 device to the output, which is provided to an averager, see Fig.7b, where the output of the coupled oscillators are coupled indirectly to the “Averager” circuit in Fig.7b);
a second column (second terminal of the first oscillator) perpendicular to the surface and electrically coupled with a ground of the substrate (indirectly, via the NMOS transistor); and
an oxide oscillator (VO2- device) electrically positioned between the first column and the second column (between the terminals; see Fig.4a).


    PNG
    media_image1.png
    343
    613
    media_image1.png
    Greyscale


It is noted that in the above interpretation, “coupled with” is given a broad scope that includes both direct and indirect coupling, as the language is commonly used in the art. The examiner notes that language requiring “directly coupled with” would preclude such an interpretation.

Claim 18: Shukla discloses an additional oxide oscillator (right VO2) that is electrically positioned between the first column (see annotated figure above) and a third column (e.g. the top right column of Fig.4a, which is indirectly electrically positioned between the first column via Cc, the second column, and the first oxide oscillator), wherein the third column is perpendicular to the surface and electrically coupled with the ground of the substrate (indirectly, via the second oxide VO2 and an nmos transistor).
Claim 19: Shukla discloses wherein the oscillator includes a first insulator-metal transition (IMT) structure (VO2 on the left) electrically coupled with the first column (directly), and the additional oxide oscillator includes a second IMT structure (VO2 on the right) electrically coupled with the first column (indirectly, via CC and the first oxide oscillator).
Claim 20: Shukla discloses a first voltage line (VDC on left) electrically coupled with the first IMT structure (see Fig.4a); and a second voltage line (VDC on right) electrically coupled with the second IMT structure (see Fig.4a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,250,317 (hereinafter ‘317). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be anticipated by the corresponding claims of ‘317.

Claim 1: Claim 1 of ‘317 recites an oscillator structure (“a structure to be used in a neural network”, the further structure recited in the body of the claim being an oscillator structure), the oscillator structure comprises:
a first column (“a first column”);
a second column (“a second column”) parallel to the first column (“parallel to the vertical axis”, where the first column is also recited parallel to the vertical axis);	
a capacitor structure (“a capacitor structure”) electrically positioned between an insulator-metal transition (IMT) structure and the first column (“wherein the capacitor structure is electrically positioned between the IMT structure and the first column”); and
a resistor structure electrically positioned between the IMT structure and the second column (“wherein the resistor structure is electrically positioned between the second column and the IMT structure”).
It is further noted that claim 13 of ‘317 also anticipates claim 1 as provided by the claim mapping below.

Claim 11: Claim 13 of ‘317 recites a neural network (“a structure that is a portion of a neural network”), comprising:
a first column (“a first column of the first plurality of columns”);
a second column parallel to the first column (“a second column of the plurality of columns” … “wherein respective ones of the second plurality of columns are parallel to the vertical axis”, and “the first plurality of columns are parallel to the vertical axis”); and
an oxide oscillator electrically positioned between the first column and the second column (“an oxide oscillator electrically coupled with and electrically positioned between a first column of the first plurality of columns and a second column of the second plurality of columns”), the oxide oscillator including an insulator-metal transition (IMT) structure electrically coupled with the first column (“an insulator-metal transition (IMT) structure electrically coupled with the first column”), a capacitor structure electrically positioned between the IMT structure and the first column (“wherein the capacitor structure is electrically positioned between the IMT structure and the first column”), and
a resistor structure electrically positioned between the second column and the IMT structure (“wherein the resistor structure is electrically positioned between the second column and the IMT structure”).

Claim 17: Claim 13 of ‘317 recites a structure (“A structure”), comprising:
a substrate having a surface (“a substrate with a face”);
a first column perpendicular to the surface and electrically coupled with an averager circuit (“a first plurality of columns, wherein respective ones of the first plurality of columns are parallel to the vertical axis and are electrically coupled with averaging logic of the neural network”);
a second column perpendicular to the surface and electrically coupled with a ground of the substrate (“a second plurality of columns, wherein respective ones of the second plurality of columns are parallel to the vertical axis and are electrically coupled with a ground of the substrate”); and
an oxide oscillator electrically positioned between the first column and the second column (“an oxide oscillator electrically coupled with and electrically positioned between a first column of the first plurality of columns and a second column of the second plurality of columns”).

Claim 2: Claim 2 of ‘317 recites a voltage line, wherein the IMT structure is electrically positioned between the voltage line and the capacitor structure (“a voltage line electrically coupled with the IMT structure, wherein the IMT structure is electrically positioned between the voltage line and the capacitor structure”).
Claim 3: Claim 3 of ‘317 recites wherein the first column is configured to be coupled with an averager circuit (“wherein the first column is to couple with averaging logic of the neural network”).
Claim 4: Claim 4 of ‘317 recites wherein the second column is configured to be coupled with ground (“wherein the second column is to couple with ground of the substrate”).
Claims 5-7: Claims 5-6 of ‘317 recites the same language verbatim.
Claim 8: Claim 8 of ‘317 recites wherein the variable resistor is a resistive random- access memory (“resistive random-access memory”), a conductive bridge random-access memory (“a conductive bridge random-access memory”), or a phase change material (“a phase change material”). It is noted that the remainder of the variable material resistor is recited in claims 9 and 11 of ‘317.
Claim 9: Claim 10 of ‘317 recites the language of the claim verbatim.
Claim 10: Claim 12 of ‘317 recites the language of the claim verbatim.
Claim 12: Claim 14 of ‘317 recites wherein the oxide oscillator is a first oxide oscillator, further comprising a second oxide oscillator electrically positioned between the first column and a third column (“wherein the oxide oscillator is a first oxide oscillator, and further comprising a second oxide oscillator electrically coupled with and electrically positioned between the first column and a third column of the second plurality of columns”).
Claim 13: Claims 13 and 14 of ‘317 recite wherein the second column and the third column are coupled with ground (“wherein respective ones of the second plurality of columns are parallel to the vertical axis and are electrically coupled with a ground of the substrate”, claim 13; see above with regard to the third column being “of the second plurality of columns”).
Claim 14: Claim 15 of ‘317 recites a first voltage line electrically coupled with the first oxide oscillator and a second voltage line coupled with the second oxide oscillator (“a first voltage line electrically coupled with the IMT structure of the first oxide oscillator and a second voltage line electrically coupled with the IMT structure of the second oxide oscillator”).
Claim 15: Claim 16 of ‘317 recites  wherein the first oxide oscillator is coupled with the second oxide oscillator by the first column (“wherein the first oxide oscillator and the second oxide oscillator are coupled with one another by the first column”).
Claim 16: Claim 13 of ‘317 recites wherein the first column is to couple with an averager circuit (“wherein respective ones of the first plurality of columns are parallel to the vertical axis and are electrically coupled with averaging logic of the neural network”).
Claim 18: Claims 13 and 14 recite an additional oxide oscillator that is electrically positioned between the first column and a third column (“a second oxide oscillator electrically coupled with and electrically positioned between the first column and a third column of the second plurality of columns”, claim 14) , wherein the third column is perpendicular to the surface (“a vertical axis perpendicular to the lateral plane”, claim 13) and electrically coupled with the ground of the substrate (“are electrically coupled with a ground of the substrate”, claim 13).
Claim 19: Claims 13-15 of ‘317 recite wherein the oscillator includes a first insulator-metal transition (IMT) structure electrically coupled with the first column, and the additional oxide oscillator includes a second IMT structure electrically coupled with the first column (“a first voltage line electrically coupled with the IMT structure of the first oxide oscillator and a second voltage line electrically coupled with the IMT structure of the second oxide oscillator”, claim 15 and “wherein the oxide oscillator includes … an insulator-metal transition (IMT) structure electrically coupled with the first column”, claim 13).
Claim 20: Claim 15 of ‘317 recites a first voltage line electrically coupled with the first IMT structure; and a second voltage line electrically coupled with the second IMT structure (“a first voltage line electrically coupled with the IMT structure of the first oxide oscillator and a second voltage line electrically coupled with the IMT structure of the second oxide oscillator”).

Allowable Subject Matter
Claims 1-16 would be allowable if a properly filed terminal disclaimer is used to overcome the obviousness-type double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose:
“a capacitor structure electrically positioned between an insulator-metal transition (IMT) structure and the first column; and a resistor structure electrically positioned between the IMT structure and the second column” (claim 1); or
“a capacitor structure electrically positioned between the IMT structure and the first column, and a resistor structure electrically positioned between the second column and the IMT structure.” (claim 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi (US 2018/0226453) discloses a similar integrated neuron circuit provided in “2.5D” (see Fig.9 and [0118]); Yi (US 2019/0036023) discloses a similar VO2-based relaxation oscillator circuit (Fig.8), Park et al. (US 2018/0232628) discloses a vertical integration of artificial synapse devices, but does not disclose any oscillator. Parihar et al. (“Computational Paradigms using Oscillatory Networks based on State-Transition Devices”) discloses a similar IMT-based relaxation oscillator (Fig.1); and Chen et al. (“Compact Oscillation Neuron Exploiting Metal-Insulator-Transition for Neuromorphic Computing”) discloses a similar oscillation node with IMT device (Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/            Primary Examiner, Art Unit 2849